Citation Nr: 1636082	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-34 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, Type II (diabetes).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Army from January 1966 to January 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In March 2014, the Board remanded the case to the RO for further development and adjudicative action.

After the Board's March 2014 remand, the RO granted entitlement to service connection for a left shoulder disability, to include as secondary to the service-connected right shoulder disability.  As this decision represents a full grant of the benefits sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The appeal is once again being REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to service connection for hypertension due to his service-connected diabetes.  The Veteran has not claimed service connection for hypertension on a direct basis due to his in-service exposure to herbicides, but as will be discussed below, that theory of entitlement has been raised by the record.

The Veteran was granted service connection for diabetes in a July 2010 rating decision.  In that rating decision, the RO conceded the Veteran's presumed exposure to herbicides based on his service in Vietnam and granted service connection for diabetes because it is among the diseases presumed to have been caused by in-service exposure to herbicides. 

Hypertension is not among the diseases presumed to have been caused by in-service herbicide exposure.  However, on August 10, 2012, VA published in the Federal Register, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010.  See Notice, 77 Fed. Reg. 47924-47928 (2012).  In that Notice, VA discussed NAS findings concerning hypertension and its possible relationship to herbicide exposure.  VA noted that NAS had placed hypertension in the "Limited or Suggestive Evidence of Association" category.  VA ultimately concluded that the available evidence from the NAS was not sufficient to establish a new presumption of service connection for hypertension in veterans exposed to herbicides.  Thus, hypertension still is not one of the listed conditions presumed related to herbicide exposure under 38 U.S.C.A. § 1116 (a) and 38 C.F.R. § 3.309 (e). 

With that said, the report nonetheless has identified a "limited or suggestive evidence of association" between herbicide exposure and hypertension.  The Board finds the limited or suggestive evidence of association between hypertension and herbicide exposure, as noted in the Federal Register, satisfies the low threshold for obtaining a medical opinion.  The April 2014 VA examination report only addresses service connection for hypertension as due to the Veteran's service-connected diabetes, not as due to in-service herbicide exposure.  As such, an addendum opinion is necessary to address entitlement to service connection for hypertension due to in-service herbicide exposure.  
 
Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical treatment record dating from May 2014 to the present.

2.  Return the claims file to the April 2014 VA examiner to obtain an addendum opinion addressing the association between the Veteran's herbicide exposure and his hypertension.  If the April 2014 examiner is not available, the claims folder should be reviewed by another examiner with appropriate expertise.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.  

The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examiner should also be provided a copy of the August 10, 2012, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010 published in the Federal Register.  The examination report should note such review.  The examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is causally or etiologically related to the Veteran's period of active service, to include the Veteran's in-service herbicide exposure.

The examiner should specifically discuss NAS's findings of "limited or suggestive evidence of association" between hypertension and herbicide exposure.  

A complete rationale should be provided for all opinions.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3.  After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



